UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Thomas J. Bartelho,
Plaintiff,
v.

Civil Action No. l7-2627 (UNA)

Federal Bureau of Prisons,

\/\/\./\_/\_/\/\/\/\/

Defendant.

MEMORANDUM AND ORDER

Plaintiff has filed an “obj ection” to the order entered on September 7, 2018, Which
dismissed this pro Se prisoner action due to plaintiff"s failure to comply With the filing fee
requirements of the Prison Litigati'on Reform Act (“PLRA”), 28 U.S.C. § 1915(a)(2). Plaintiff` s
objection is construed as a motion to reopen. Plaintiff has demonstrated his substantial
compliance With the fee requirements but, as explained beloW, his complaint fails on the merits.
Consequently, reopening this matter Would be futile.

To succeed on a motion to reopen, the movant must show that the underlying claim is
meritorious Although the movant need not satisfy a particularly “high bar,” he must offer “a
hint of a suggestion” that he might prevail if the case is reopened. Thomas v. Holder, 750 F.3d
899, 902 (D.C. Cir. 2014) (quoting Marino v. DEA, 685 F.3d 1076, 1080 (D.C. Cir. 2012)
(internal quotation marks omitted)). Under 28 U.S.C. § 1915A, a court must screen and
immediately dismiss a prisoner’s complaint that fails to state a claim upon Which relief can be
granted. Such applies here. Plaintiff is incarcerated at the United States Penitentiary in

LeWisburg, Pennsylvania. He alleges that defendant Bureau of Prisons has failed “to maintain

accurate records and [to] amend inaccurate files which affect [him] adversely Within the
definition” of the Privacy Act, 5 U.S.C. § 552a(e)(5). Compl. at l. Plaintiff seeks an order
compelling the correction of such records and $1,000 in monetary damages under § 552a(g). Id.
at 4. lt is Well established, however, that “the Bureau of Prisons has [properly] exempted its
inmate record systems from the . . . accuracy and amendment provisions” of the Privacy Act,
Lane v. Fed. Bureau of Prisons, 442 Fed. App’x 578 (D.C. Cir. 2011) (per curiam) (citing
Martinez v. Bureau of Prisons, 444 F.3d 620, 624 (D.C. Cir. 2006) (per curiam); White v. United
States Probation Ojjice, 148 F.3d 1124, 1125 (D.C. Cir. 1998) (per curiam)), and from the Act’s
“damages provision (subsection (g)),” Lane v. Fea'.‘Bureau of Prisons, No. 08-cv-l269, 2009
WL 1636422, at *1 (D.D.C. June 9, 2009), aff'd, No. 09-5228, 2010 WL 288816 (D.C. Cir. Jan.
7, 2010) (citing 28 C.F.R. § 16.97(a)(4) (other citations omitted)). See also Harrison v. Fea’.
Bureau ofPrisons, 248 F. Supp. 3d 172, 181 (D.D.C. 2017) (holding “as a matter of laW” that
because the BOP’s lnmate Central Records System “appears to house all inmate records related
to sentencing, [public safety factors], housing, custody classification, security designations, and
the like,” subsections (d)(l), (e)(5), and (f) of the Privacy Act “afford inmates and former
inmates no cause of action regarding such records”) (citations omitted)). Plaintiff can show no

entitlement to relief under the Privacy Act.l

 

‘ Plaintiff cites Sellers v. Bureau of Prisons, 959 F.2d 307 (D.C. Cir. 1992), for the proposition
that as part of maintaining accurate records, BOP has a duty to “take reasonable steps” to verify
information capable of being verified Compl. at 2-3. But “apparently the Sellers directive . . . is
no longer controlling . . . ‘as it Was decided before the Bureau of Prisons exempted the relevant
system of records from the accuracy provision.’ ” Earle v. Hola'er, 815 F. Supp. 2d 176, 183
(D.D.C. 2011), afd, No. 11-5280, 2012 WL 1450574 (D.C. Cir. Apr. 20, 2012) (quoting Lane,
2010 WL 288816) (other citation omitted)). Plaintiff also cites BOP Program Statement
5800.11(15) governing “Inmate Review of lnmate Central File,” see Compl. at 2, Which clearly
states: “This procedure is not required by the . . . Privacy Act.”

2

Accordingly, it is
ORDERED that plaintiffs construed motion to reopen [Dkt. # 5] is DENIED, and this

case stands dismissed. This is an appealable order.

    

United Stal'es
Date: October 25 , 2018

